BARGAN, C. J.
William Fagan died in Morgan county, in the Slate of Georgia, having duly executed his last will and' testament, whereby he bequeathed the slaves in controversy to Caity Fagan for life, with remainder over to his children, to be divided at her death, in the manner directed by bis will. After his death, the will was regularly admitted to probate in the State of Georgia, and letters testamentary issued to Caty Fagan, who was appointed executrix. As such she received possession of the slaves, and they were afterwards removed to this State, either by her, or with her consent. Under these circumstances, it is manifest that the Orphans’ Court of Benton county had no jurisdiction to grant letters of administration on the estate of William Fagan. The legal title to the slaves had vested absolutely in Caty Fagan, and the letters of administration granted to John Ramey gave him no right or title to the slaves what*775ever. — See Treadwell v. Ramey, 9 Ala. 590. Consequently, it follows that bis acts as administrator, in selling the slaves, are void, and the purchasers from him acquired no title thereby.
2. It is equally clear that the remainder-men are entitled to come into this court, to have their ultimate interest protected and secured, when it is shown that there is danger of its loss; and that the property is in possession of a wrong-doer, who claims the entire title as his own, is an ample reason for those in remainder to apply to a court of chancery for protection.— Lyde et al. v. Taylor, et al., 17 Ala. 270. This shows that the original bill is not without equity, for the title of the legatees in remainder to the slaves in controversy is in no wise affected by the sale, and as they were claimed by the purchasers and the administrator, and the title of the legatees denied, a.sufHcient ground for equitable interposition is made out.
3. Nor do we think the supplemental bill liable to the objection that it does not state supplemental matter. It is true that a supplemental bill is said to be a continuation of the original bill, (Hill v. Hill, 10 Ala. 527;) but I do not understand that matter, which may vary the relief from that to which the complainant was entitled by his original bill, may not be added, by way of supplement, provided the subject matter and the title of the corpplainant be the same in both bills. It is true that a complainant cannot support a bad title by acquiring.a good obo, after the original bill is filed, and bringing this subsequently acquired title before the court by a supplemental bill. Thus, if one files a bill as heir at-law and upon an issue directed, he is found not to be the heir, he cannot support his original bill by purchasing the title of the heir, and bringing that forward by supplemental bill. — Daniel’s Ch. Prac., vol. 3, 1656-7. But if the subsequent event merely gives the immediate right of possession, in consequence of the original title, there can be no objection in allowing this subsequent event to be brought before the court by a supplemental bill. — Daniel’s Ch. Prac., 1657 ¿ Saunders v. Trost, 5 Pick. 276.
4. We also think it is equally clear that John Ramey, who claimed to act as administrator, was a proper party defendant, both to the original and supplemental bill. He sold the slaves and has received the purchase money for some of them, one of them at least, as is shown by his answer, and if this slave is not *776recovered, the legatees may charge him with the valub of it. Indeed, there can be no objection to their right, (after the death of their mother, who was tenant for life,) to confirth his act of sale and charge him with the purchase money. — Upchurch v. Norsworthy, 15 Ala. 705, and cases the’re'cited.1
5. The only remaining question is whether all the legatees in remainder should 'have been made parlies, and whether the bill can be maintained,' filéd’as it is; in'the name of the complainant alone, but in behalf of such'of the legatees as will make themselves parties complainants’and contribute to the prosecution of the suit. It"may be stated, asa general rule, that a legatee may file his bill against thS executor to recover his own legacy only, (Story Eq. Pl., §. 104; Brown v. Ricketts, 3 Johns. Ch. R. 553; Pritchard v. Hicks, 1 Paige, 270 ;) or he may sue in behalf of himself (if he be not the residuary legatee) and all other legatees, in order to obtain a settlement of the accounts and a payment'of all legacies: — Story Eq. PI., and authorities there cited. But it must b'e bftrne in mind that such suits are brought against the representative of ihe deceased, seeking to recover a legacy out of a-general fund, and not upon a title ‘to a specific chattel. In the case before us, however, the suit is not against the’ representatives of the deceased, seeking to recover of him a legacy, but is brought on a legal title to slaves in the possession of wrong-doers.- It'ds--true--that the title'was acquired by the will of William.Eágan, sen.; but the suit is not brought by the complainant as legatee, but>as a tenant in common in remainder, and the bill shows the tit!#as such'to-bé perfect and complete. How can the court order a sale of the slaves, or any of them, as prayed by the supplemental-bill; without having all the parties, who have title to them, before it? It'is well .settled that no-one is bound’ by a decree who is not a party to it, nor can the .title of one, who- is not a- party to the suit, be divested by a judgment. If the court proceed to order a sale of the slaves, or any of them, the purchaser could not obtain the title of those, who are not parties to the bill, but they could assert their title afterwards against him, and the decree of sale would afford him no protection.
Indeed, it is said, that if legacies be charged upon real estate, .and not on the general personal assets, one legatee cannot file a bill in behalf of himself and the others, but that all the legatees *777must be made parties. — Morse v. Sadler, 1 Cox, 352; Hallett v. Hallett, 2 Paige, 22. The reason of this distinction can only be, that the legacies create a charge on the land, and the purchaser cannot obtain a clear title, unless all the legatees be brought before the court. But if this distinction should be controverted, we apprehend that none will doubt that all tenants in common, whether they derive title -by will or otherwise, must be brought before the court, before their title to the property can be divested by a salé under its decree. The bill is defective for the want of proper parties. All who claim, or who are entitled to an interest in the slaves, under the will of William Fagan, deceased, must be brought before the court, either as complainants or defendants, unless, indeed, there be some reason which would render it unnecessary, or excuse the omission. But nothing of this kind is suggested in the bill, and we must, therefore, reverse the decree and remand the cause, that the proper parties may be made. As, however, the equity of the bill is fully established, all the injunctions will be retained, until finally disposed of by the chancellor.
In regard to the time from which the complainants can claim the profits of the slaves, or the interest on their value, if they should elect to take the purchase money of any that have been sold, it is only necessary to observe, that their right to possession accrued at the death of Caty Fagan, and from that time only can they claim, as remainder-men, the possession or profits of the slaves. If the defendants, or either of them, are liable for the use of the slaves during the life of Caty Fagan, (which is a question we have not examined,) the administrator of Caty Fagan alone can call for an account during that time.
Let the decree be reversed and the cause remanded.
Chilton, J., not sitting.